Citation Nr: 1537099	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a compensable evaluation for residuals of shrapnel wounds of the back and leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2015, the Veteran's representative waived initial RO consideration of evidence received since certification of the appeal to the Board.  See 38 C.F.R. § 20.1304 (2015).  

In March 2015 the appellant claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Given that the basis for the appellant's alleged unemployability pertains to disorders other than the service connected shrapnel wounds this issue is not before the Board, but it is referred to the RO for appropriate consideration.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have compensable scar residuals of shrapnel wounds of either the back or leg.

2. There are no orthopedic, muscle injury, neurological or other distinctly ratable complications attributable to the underlying service connected shrapnel wounds.



CONCLUSION OF LAW

The criteria are not met to establish entitlement to a compensable evaluation for residuals of shrapnel wounds of the back and leg.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a; 4.73; and 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

The Veteran has been provided satisfactory VCAA notice.  Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA and private outpatient treatment records and affording VA examinations.  The Veteran himself has provided personal statements.  In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The Veteran's service-connected residuals of shrapnel wounds to the back and leg are evaluated as noncompensable in accordance with 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Considering all applicable rating criteria based on dermatological disability, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  Note 1 to the criteria provides that a deep scar is one associated with underlying soft tissue damage.  

According to Diagnostic Code 7802, scars other than on the head, face, or neck,  that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A superficial scar is defined as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.

Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.

The service-connected disability under evaluation is for residuals of shrapnel wounds, due to retained foreign bodies from in-service incident with close exposure to a grenade explosion, and all ratable manifestations of muscle injury (found at 38 C.F.R. § 4.73), orthopedic (38 C.F.R. § 4.71a), neurological (38 C.F.R. § 4.124a), and other dermatological components of service-connected disability must be appropriately considered.  For evaluative purposes, different symptomatology may be rated independently, whereas the same manifestations of service-connected disability cannot be evaluated twice under separate rating provisions.  See generally, 38 C.F.R. § 4.14 (VA's "anti-pyramiding" provision).  

Therefore, to the extent possible and with purpose of fully and fairly evaluating the condition at issue, the Board has reviewed the Veteran's signs and symptomatology from the widest vantage point insofar as essential structural and systemic effects.  

The service medical records reveal that in August 1967 the appellant sustained a shrapnel wound to the back while engaging the enemy.  There is no evidence in the service medical records that the wound required debridement, that it caused any infection, that there was any bone, artery or nerve involvement, or that the appellant was hospitalized following the wound.  He was treated at an aid station where the wound was cleaned and dressed.  At the Veteran's January 1968 service separation examination no pertinent abnormalities where found on clinical evaluation.

At a March 2010 VA compensation examination the appellant reported being wounded in 1967 while in an armored personnel carrier in Vietnam.  He described being taken from the field to a local base where a medic removed shrapnel from his body, and being returned to duty the following morning.  On examination in March 2010 the appellant denied any wound symptoms including pain, skin breakdown, or other problems regarding the wound.  He denied any limitation on routine daily activities due to the wound.  Objectively, the Veteran had normal gait, and did not use assistive devices.  The examiner specifically found no shrapnel scars on examination.  

A March 2010 VA peripheral nerve examination noted that the appellant reported progressive bilateral leg numbness over the prior 18 years.  The appellant reported undergoing surgery for spinal stenosis back in 2002, which significantly helped his chronic lower back pain which he had been experiencing for five years prior.  His bilateral numbness had continued to worsen since then.  Following the March 2010 examination the diagnosis was bilateral peripheral neuropathy.  The examiner opined that this disorder was not likely secondary to superficial shrapnel injuries in his left upper inner thigh and lower back given that the latent onset and bilateral progressive symptoms of the peripheral neuropathy was not consistent with a focal shrapnel injury.   

Following a November 2012 VA peripheral nerve examination the diagnosis was peripheral nerve disease.  The Veteran reported that after his in-service injury he was initially told the symptoms would improve over time but he stated that instead his symptoms had worsened.  He reported developing right foot drop 25 years ago, and worsening left leg numbness.  He reported that his back pain was tolerable.  Following the examination the examiner concurred with the May 2010 VA examiner's opinion to effect that bilateral peripheral neuropathy was not likely due to superficial shrapnel injuries, as his progressive bilateral symptoms were not consistent with a focal shrapnel injury.  

A dermatological examination conducted contemporaneously with the neurological study showed findings similar to those from before, including on the left lower extremity.  Specifically there was a nonpainful superficial non-linear scar approximately 5 by 3.8-centimeters without abnormal texture or pigmentation, or other denoted symptomatology.  The combined total area affected by the scar was calculated as 19.35 square centimeters.

In July 2015 a VA examination of the spine diagnosed various degenerative thoracolumbar changes.  In an addendum the examiner opined that "Based on this Veteran's medical records, his subjective examination, his objective examination, and his diagnostic and clinical tests, it is the opinion of this examiner that this Veteran's current back condition of post-operative lumbar spine, to include [degenerative disc disease]  and arthritis of the spine, is less likely than not a result of his shrapnel wound to the back as there is no evidence that shrapnel penetrated the vertebrae, the discs,  the spinal or foraminal canals, or the nerve."

A July 2015 VA peripheral nerve re-examination offered no additional findings as to the current nature and extent of any shrapnel wound residuals to the back and leg, but rather focused on the etiology of peripheral neuropathy, a question not currently on appeal before the Board.  In any event, the examiner did not find peripheral neuropathy to be related to the shell fragment wound. 

The Board has reviewed all of the above and it must deny the instant claim for increase.  While the Veteran clearly has symptomatology involving his lower extremities, the preponderance of the evidence compellingly demonstrates that those symptoms are not related to the service connected scar residuals.  While dermatological examinations reveal two scars, one on the back and other the left lower extremity, neither meet minimum surface area requirements either singularly or in combination to justify a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  While repeat neurological examinations have diagnosed peripheral neuropathy this disorder is not shown to be related to the shell fragment wound.  Hence, while the Board acknowledges the appellant's complaints of pain, the preponderance of the evidence associates that pain with nonservice connected disorders.  As such, there is no basis to award a compensable rating.

The Board considered the provisions of 38 C.F.R. § 3.321(b)(1)  in regard to an extraschedular evaluation.  In this case the evidence preponderates against finding that the Veteran's injury residuals is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  Comparison between the level of severity and symptomatology of the Veteran's assigned noncompensable rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology insofar as dermatological scars are present, with regard to frequency, affected areas, and severity of symptoms.  Moreover, all due effort has been made to consider additional injury residuals, with no attendant findings of ratable disability at this time.  The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate.  Hence, the available scheduler evaluation for the service-connected disorder is adequate, and the requirements for referral of this case for an extraschedular evaluation are not met.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable evaluation for residuals of shrapnel wounds of the back and leg is denied.


REMAND

Remand is warranted to reschedule VA Compensation and Pension examination with regard to claims for entitlement to service connection for bilateral hearing loss and tinnitus in view of the appellant providing good cause for his previous failure to appear for an examination due to intervening illness.

Accordingly, these claims are REMANDED for the following action:

1.  Provide the Veteran with another opportunity to identify outstanding relevant VA or private records addressing the etiology of his hearing loss and/or tinnitus.  Thereafter undertake appropriate action to secure any missing records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA audiological examination regarding claimed bilateral hearing loss and tinnitus.  The examiner must be provided access to the claims folder, Virtual VA file and VBMS file for review in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. The examiner must include in the examination report the explanation for any opinion expressed. 

Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed hearing loss and tinnitus is due to the appellant's military service, to include his combat service in Vietnam.  The examiner should also consider any relevant post-service occupational or recreational noise exposure.  A complete, well-reasoned rationale must accompany any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter the RO must review the claims file.  If any directive specified in this remand has not been fully complied with appropriate corrective action must be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate these claims in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


